DETAILED ACTION
The following is a Non-Final, First Office Action on the Merits in response to communications filed February 26, 2019.  Currently, claims 1–12 are pending.

Claim Interpretation – 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
In view of the above, claim 12 includes limitations invoking 35 U.S.C. 112(f).  More particularly, claim 12 includes limitations reciting “acquiring means for” and “presenting means for”, which each invoke 35 U.S.C. 112(f) because the limitations use the term “means”, the term “means” is modified by functional language, and the term “means” is not modified by sufficient structure, material, or acts for performing the claimed function.  For purposes of examination, the “acquiring means” is interpreted as encompassing a computer processor in view of paragraph 202 of Applicant’s published Specification (U.S. 2019/0279128), and the “presenting means” is interpreted as broadly encompassing any display mechanism in view of paragraph 59 of Applicant’s published Specification.
This application further includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquiring unit” and “a presenting unit” in claims 1 and 7; “a predicting unit” and a “representing unit” in claim 2; and “a phase estimating unit” and “a phase-information acquiring unit” in claims 8–10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For purposes of examination, the “acquiring unit” is interpreted as encompassing a computer processor in view of paragraph 202 of Applicant’s published Specification (U.S. 2019/0279128), and the “presenting unit” is interpreted as broadly encompassing any display mechanism in view of paragraph 59 of Applicant’s published Specification.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 12 recite “the basis of the model information” and “the basis of the communication information” in the “presenting” element.  There is insufficient antecedent basis for these limitations in the claims.  
In view of the above, claims 1, 11, and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2–10, which depend from claim 1, inherit the deficiencies described above.  As a result, claims 2–10 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites “the basis of whether the feature satisfies a predetermined condition” and “the representing unit”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 7 recites “the basis of the model information” and “the basis of the member information”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites “the basis of the communication information”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “the basis of an outcome of the project”.  There is insufficient antecedent basis for this limitation in the claim.
Finally, claims 2 and 8–10 include limitations invoking 35 U.S.C. 112(f).  More particularly, the limitations reciting “a predicting unit” and “the representing unit” in claim 2 and “a phase estimating unit” and “a phase-information acquiring unit” in claims 8–10 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–12 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations that “acquires communication information related to a project, phase information indicating a phase of the project, and model information of communication required for the phase of the project” and “presents a communication status in the phase of the project on the basis of the model information corresponding to the phase information and on the basis of the communication information”.
The limitations above recite an abstract idea under Step 2A Prong One.  More particularly, the limitations above recite certain methods of organizing human activity 
Claims 11 and 12 include substantially similar limitations to those presented with respect to claim 1.  As a result, claims 11 and 12 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
Claims 2–10 further describe the process for managing phases of a project by analyzing communications between employees.  As a result, claims 2–10 similarly recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include “an acquiring unit” and “a presenting unit”.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the additional elements are generic computing elements that are merely used as a tool to perform the recited abstract idea.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 11 and 12 include substantially similar limitations to those presented with respect to claim 1.  Although claim 11 further recites a computer readable medium, when considered in view of the claims as a whole, the additional 
Claims 3–7 do not recite any additional elements beyond those recited with respect to claim 1.  As a result, claims 3–7 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
Claims 2 and 8–10 include additional elements that do not recite an abstract idea.  The additional elements of claims 2 and 8–10 include “a predicting unit”, “the representing unit”, “a phase estimating unit” and “a phase-information acquiring unit”.   When considered in view of the claim as a whole, the additional elements, as interpreted above under 35 U.S.C. 112(b), do not integrate the abstract idea into a practical application because the additional elements are generic computing elements that are merely used as a tool to perform the recited abstract idea.  As a result, claims 2 and 8–10 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include “an acquiring unit” and “a presenting unit”.  The additional elements do not amount to significantly more than the abstract 
As noted above, claims 11 and 12 include substantially similar limitations to those presented with respect to claim 1.  Although claim 11 further recites a computer readable medium the additional elements do not amount to significantly more than the abstract idea because the additional elements are generic computing elements that are merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 11 and 12 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Claims 3–7 do not recite any additional elements beyond those recited with respect to claim 1.  As a result, claims 3–7 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Claims 2 and 8–10 include additional elements that do not recite an abstract idea.  The additional elements of claims 2 and 8–10 include “a predicting unit”, “the representing unit”, “a phase estimating unit” and “a phase-information acquiring unit”.   The additional elements, as interpreted above under 35 U.S.C. 112(b), do not amount to 
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–12 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swain et al. (U.S. 2015/0341300).
Claims 1, 11, and 12:  Swain discloses an information processing device comprising: 
an acquiring unit (See FIG. 10 and paragraph 5) that acquires communication information related to a project, phase information indicating a phase of the project, and model information of communication required for the phase of the project (See 
a presenting unit (See FIG. 10 and paragraph 5) that presents a communication status in the phase of the project on the basis of the model information corresponding to the phase information and on the basis of the communication information (See paragraphs 39–40, wherein a current state is presented by analyzing information extracted from emails and known stages of a process).
With respect to claim 11, Swain further discloses a computer readable medium embodiment (See paragraphs 4–5).
Claim 6:  As an initial matter, Examiner notes that the elements of claim 6 are afforded limited patentable weight because the claimed elements do not further limit the structural elements of independent claim 1.  As a result, the elements of claim 6 are mapped only in the interest of compact prosecution.
Swain discloses wherein, if the phase is a discussion phase, the communication information is information indicating a discussion in the phase (See paragraphs 30–31, in view of paragraphs 39–40, wherein collaborative discussion communications are utilized to present a final conclusion of a discussion state).
Claim 7:  Swain discloses the information processing device according to Claim 1, wherein the acquiring unit further acquires member information indicating a member of the project (See paragraphs 39–40, in view of paragraph 26, wherein updates are provided to employees regarding various workflows based on unrelated communication accounts), and 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8–10 are rejected under 35 U.S.C. 103 as being unpatentable over Swain et al. (U.S. 2015/0341300) in view of Moore (U.S. 2011/0145034).
Claim 2:  As disclosed above, Swain discloses the elements of claim 1.  
Swain discloses the information processing device according to Claim 1, further comprising a predicting unit (See FIG. 10) that extracts a feature of the communication information in accordance with the model information (See paragraph 40, wherein features, including delivery dates are extracted, and wherein features are implicitly used to determine a current state).  Swain does not expressly disclose the remaining claim elements.
Moore discloses a predicting unit that extracts a feature of the communication information and predicts a risk on the basis of whether the feature satisfies a predetermined condition (See paragraphs 10–14, in view of paragraph 21, wherein 
wherein the representing unit represents a result predicted by the predicting unit as the communication status (See FIG. 3).
Swain discloses a system directed to managing workflows according to email analysis.  Moore discloses a system directed to managing projects according to communication analysis.  Each reference discloses a system directed to managing tasks according to communications analysis.  The technique of predicting risks from communications analysis is applicable to the system of Swain as they each share characteristics and capabilities; namely, they are directed to managing tasks based on communications analysis.
One of ordinary skill in the art would have recognized that applying the known technique of Moore would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Moore to the teachings of Swain would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate task management based on communications analysis into similar systems.  Further, applying risk prediction based on communications analysis to Swain would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claim 8:  Swain discloses the information processing device according to Claim 1, further comprising: a phase estimating unit that estimates a first phase on the basis of 
Moore discloses an estimated unit that estimates a first timing; an information acquiring unit that acquires a second timing, wherein the presenting unit presents the communication status in accordance with the first timing and the second timing (See FIG. 3 and paragraphs 47–48, in view of paragraph 52, wherein project timing information is estimated, actual project timing information is acquired, and status information is presented in accordance with actual and estimated timing).
One of ordinary skill in the art would have recognized that applying the known technique of Moore would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 2.  
Claim 9:  Although Swain discloses project phases, Swain does not expressly disclose the elements of claim 9.
Moore discloses wherein the information acquiring unit acquires, as the second timing, a timing in which the project is supposed to be planed, and wherein the presenting unit presents, as the communication status, information as to whether the first timing and the second timing are different from each other (See paragraphs 25 and 34–35, wherein project completion times are dynamically updated and presented on a GUI; see also FIG. 3).
One of ordinary skill in the art would have recognized that applying the known technique of Moore would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 2.
Claim 10:  Although Swain discloses project phases, Swain does not expressly disclose the elements of claim 9.
Moore discloses wherein the information acquiring unit acquires, as the second timing, a timing estimated on the basis of an outcome of the project, and wherein the presenting unit presents, as the communication status, information as to whether the first timing and the second timing are different from each other (See paragraphs 25 and 34–35, wherein project completion times are dynamically updated on the basis of expected outcomes and presented on a GUI; see also FIG. 3).
One of ordinary skill in the art would have recognized that applying the known technique of Moore would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 2.

Claims 3–5 are rejected under 35 U.S.C. 103 as being unpatentable over Swain et al. (U.S. 2015/0341300) in view of Moore (U.S. 2011/0145034), and in further view of Pradhan (U.S. 2009/0204465).
Claim 3:  As an initial matter, Examiner notes that the elements of claim 3 are afforded limited patentable weight because the claimed elements do not further limit the structural elements of independent claim 1.  As a result, the elements of claim 3 are mapped only in the interest of compact prosecution.
As disclosed above, Swain and Moore disclose the elements of claim 2.  Although Swain discloses workflow phases, Swain and Moore do not expressly disclose the remaining elements of claim 3.

As disclosed above, Swain discloses a system directed to managing workflows according to email analysis, and Moore discloses a system directed to managing projects according to communication analysis.  Pradhan discloses a system directed to managing a project by managing collaborative communications.  Each reference discloses a system directed to managing tasks according to communications management.  The technique of managing document comments is applicable to the systems of Swain and Moore as they each share characteristics and capabilities; namely, they are directed to managing tasks based on communications management.
One of ordinary skill in the art would have recognized that applying the known technique of Moore would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Moore to the teachings of Swain and Moore would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate task management based on communications management into similar systems.  Further, applying document comment management to Swain and Moore would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claim 4:  As an initial matter, Examiner notes that the elements of claim 4 are afforded limited patentable weight because the claimed elements do not further limit the structural elements of independent claim 1.  As a result, the elements of claim 4 are mapped only in the interest of compact prosecution.
Although Swain discloses workflow phases, Swain and Moore do not expressly disclose the remaining elements of claim 4.
Pradhan discloses wherein the communication information is the comment and a reply to the comment (See FIG. 7 and paragraphs 85–86, wherein forum discussions are aggregated with respect to project phases, and FIG. 9B and paragraphs 92–93, wherein forums include comments and replies).
One of ordinary skill in the art would have recognized that applying the known technique of Moore would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 3.
Claim 5:  As an initial matter, Examiner notes that the elements of claim 5 are afforded limited patentable weight because the claimed elements do not further limit the structural elements of independent claim 1.  As a result, the elements of claim 5 are mapped only in the interest of compact prosecution.
Although Swain discloses workflow phases, Swain and Moore do not expressly disclose the remaining elements of claim 5.
Pradhan discloses wherein, if the phase is a consensus creating phase, the communication information is information indicating whether a consensus is reflected on a document that is an outcome in the phase (See FIG. 7 and paragraphs 85–86, wherein approval states implicitly reflect a consensus).


Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to applicant's disclosure:
Palmer et al. (U.S. 2018/0365614) discloses a system directed managing and updating a directed workflow based on agent communications (See paragraph 30); 
Zubarev et al. (U.S. 2014/0129961) discloses a system directed to managing tasks according to email analysis (See paragraphs 7–9); and
Hatoun (U.S. 2006/0069605) discloses a system directed to managing a workflow defined by human-to-human interaction points (See Abstract and paragraph 68).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/           Primary Examiner, Art Unit 3623